Citation Nr: 0623307	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from June 1967 to March 1969 
and from January 1991 to May 1991.  He has been the recipient 
of two Purple Heart awards.

This claim comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective from the date of receipt 
of claim, February 26, 2003.  The Cleveland, Ohio, RO 
currently has jurisdiction over the appellant's claims file.


FINDINGS OF FACT

1.  On private audiometric testing in February 2003, the 
appellant manifested Level I hearing in his right ear and 
Level III hearing in his left ear.

2.  On VA audiometric testing in June 2003, the appellant 
manifested Level I hearing in his right ear and Level I 
hearing in his left ear.

3.  On private audiometric testing in February 2005, the 
appellant manifested either Level II or III hearing in his 
right ear and Level II hearing in his left ear.


CONCLUSION OF LAW

Entitlement to an initial compensable rating for bilateral 
hearing loss is not established.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.85, Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a May 2003 letter 
from the RO to the appellant.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The May 2003 
letter was issued prior to the initial adjudication of this 
claim in October 2003, and there is accordingly no 
prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined by a letter 
from the RO, dated March 2006.  Therefore, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center medical records and private audiologist 
records of testing the appellant underwent during the 
pendency of his claim.  The appellant requested the 
opportunity for a videoconference before a member of the 
Board, and this hearing was held in May 2006.  The transcript 
has been included as part of the record and has been reviewed 
by the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The Court has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include 
both a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  38 C.F.R. § 4.85(a).  

Puretone threshold average, as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

In an October 2003 rating decision, the appellant was granted 
service connection for bilateral hearing loss disability with 
a noncompensable evaluation, effective from February 26, 
2003.  

February 2003 Flower Hospital Audiology Department 
audiometric examination findings were submitted.  It is not 
entirely clear whether the audiologist is a state-licensed 
audiologist, as required by 38 C.F.R. § 4.85(a), but even 
assuming that she is, the examination findings are not 
adequate for VA rating purposes.  There is no indication in 
the examination findings that a controlled speech 
discrimination test using the Maryland CNC test was 
conducted.  Such is required by 38 C.F.R. § 4.85(a). 

On the VA audiological evaluation in June 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
80
85
LEFT
10
10
55
70
90

The average pure tone threshold level was 51 decibels on the 
right and 56 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 94 percent in the left ear.  Under Table VI 
of section 4.85 of the Rating Schedule, these results 
translate to Level I hearing in the right ear and Level I 
hearing in the left ear.  According to Table VII of section 
4.85 of the Rating Schedule, this is consistent with a 
noncompensable disability rating for bilateral hearing loss.  

A May 2004 letter from A. Rubin, M.D., reflects, in pertinent 
part, that audiological testing showed bilateral high 
frequency sensorineural hearing loss.  Dr. Rubin noted that 
current audiological testing demonstrated a 10 to 15 decibel 
drop in the right ear in the frequencies between 250 and 500 
hertz.  The diagnosis was bilateral hearing loss associated 
with noise exposure.  The veteran was noted to be a good 
candidate for hearing aid.  This letter does not contain 
detailed audiological findings so as to permit application of 
the rating schedule criteria.

The veteran testified before the undersigned at a 
videoconference hearing conducted with the veteran in the 
Cleveland, Ohio RO and the undersigned in Washington, DC.  He 
testified that he always has great difficulty understanding 
speech.  He spends about one third of his work day on the 
telephone and two thirds in face-to-face contact with 
individuals.  He testified that he must continually ask 
people to repeat themselves, and this has substantially 
impacted his business as an insurance wholesaler.  

Subsequent to the videoconference hearing, the appellant 
submitted copies of a VA audiological evaluation in February 
2005 and VA outpatient treatment notes dated between March 
and May 2005.  At the February 2005 audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
85
95
LEFT
25
15
60
75
85

The average pure tone threshold level was 65 decibels on the 
right and 58.75 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 88 and 92 percent in 
the right ear and of 92 percent in the left ear.  Under Table 
VI of section 4.85 of the Rating Schedule, these results 
translate to Level II or III hearing in the right ear and 
Level II hearing in the left ear.  According to Table VII of 
section 4.85 of the Rating Schedule, these are consistent 
with a noncompensable disability rating for bilateral hearing 
loss, no matter which speech recognition percentage for the 
right ear is considered.  The outpatient treatment records 
reflect that the veteran was evaluated for and received two 
hearing aids.  After two weeks of use, the veteran indicated 
that he was overall satisfied with the hearing aids and did 
not wish to schedule a follow-up appointment.

The provisions of 38 C.F.R. § 4.86 (a) and (b) are not 
applicable to this claim, as puretone thresholds at all of 
the tested frequencies are not 55 decibels or more and the 
puretone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz for either ear at any 
of the above examinations.

Based upon a mechanical application of the rating criteria to 
the facts of this case, a compensable schedular rating for 
bilateral hearing loss disability is not warranted during any 
portion of the appeal period.  Under the regulations and 
based upon the hearing test examination results contained in 
the record, the Board has no discretion to make a different 
decision as to the appellant's initial rating determination 
for bilateral hearing loss disability.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability do not result in marked interference with 
employment.  The Board has considered the veteran's 
contentions regarding his difficulty in a work setting, but 
finds that the manifestations of his disability are not in 
excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown¸ 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial increased (compensable) disability 
rating for service-connected bilateral hearing loss is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


